247 So. 2d 128 (1971)
In re Barbara Darlene MUERY.
v.
Robert Wilburn MUERY.
Ex parte Barbara Darlene Muery.
8 Div. 427.
Supreme Court of Alabama.
April 15, 1971.
Cloud, Berry, Ables, Blanton & Tatum, Huntsville, for petitioners.
No brief from respondent.
McCALL, Justice.
Petition of Barbara Darlene Muery, et als., for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision in In re Muery v. Muery (Ex parte Muery), 46 Ala.App. 617, 247 So. 2d 123.
Writ denied, Wilkerson v. State, 246 Ala. 542, 21 So. 2d 622.
HEFLIN, C. J., and SIMPSON, COLEMAN and BLOODWORTH, JJ., concur.